Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections 
Claims  1, 12 and dependent claims are objected to because of the following informalities:  
In claims 1, 12, “a plurality of compartments, each compartment of the plurality configured to receive a peripheral device; a user input device” are not supported by the SPEC/drawing. This limitation lacks antecedent basis and/or is not supported by SPEC/drawings. Further clarification is required. 
In claim 4, “a data hub configured to operably couple the user input peripheral devices to the field interface” are not supported by the SPEC/drawing. This limitation lacks antecedent basis and/or is not supported by SPEC/drawings. Further clarification is required. 
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-8, 12-16, 18 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by Colloyp (US 20100246119 A1).
With regard claim 1, Collopy discloses A field-operable tactical operations management system (abstract; fig 1-32) comprising: a case having a rigid base and a rigid lid pivotally coupled to the rigid base (at least fig 10-11, a rigid lid pivotally coupled to the rigid base); and a field interface within the case (at least fig 10-11) and comprising: a power management system configured to store energy, to power the field interface, or both (paragraph [64]-[65]); a plurality of compartments (at least fig 10, fig 9), each compartment of the plurality configured to receive a peripheral device (paragraph [78]-[80]); a user input device (at least fig 10); and a display operably coupled to the rigid lid (at least 670), wherein the field interface being configured to be operably coupled to an end user device (paragraph [81]-[83]) such that the end user device may be operated by way of the field interface with the user input device (paragraph [82]-[84]). 
Regarding claim 12, Collopy further disclosed A field-operable tactical operations management supersystem (abstract; fig 1-32) comprising: a case having a rigid base (at least fig 10-11, a rigid lid pivotally coupled to the rigid base) and a rigid lid pivotally coupled to the rigid base (at least fig 10-11, a rigid lid pivotally coupled to the rigid base); a field interface (at least fig 10-11) within the case and comprising: a power management system configured to store energy, to power the field interface, (paragraph [64]-[65]) or both; a plurality of compartments, each compartment (at least fig 10, fig 9) of the plurality configured to receive a peripheral device (paragraph [78]-[80]); a user input device (at least fig 10); and a display operably coupled to the rigid lid (at least 670); and a computing system, wherein the computing system is configured to interface with the field interface such that the computing system may be operated by way of the field interface with the user input device (fig 28-32).
Regarding claims 2, 16, Collopy further disclosed the user input device is a mouse, a keyboard, a microphone, a touchscreen, or a combination thereof (at least fig 10-11).
Regarding claim 4, Collopy further disclosed a data hub configured to operably couple the user input peripheral devices to the field interface (paragraph [79]-[80]).
Regarding claim 5, Collopy further disclosed a cover configured to cover at least one compartment of the plurality and to receive the end user device (at least fig 10-11, Examiner consider the structure extend over or on top of the at least one compartment and can hold the end user device is “a cover configured to cover at least one compartment of the plurality and to receive the end user device”).
Regarding claim 6, Collopy further disclosed the case further comprises: a panel having a power adapter, a network port, and a data port (paragraph [78]-[80]).
Regarding claim 7, Collopy further disclosed the case further comprises a position lock to secure a relative position of the rigid base and the rigid lid (paragraph [77]-[79]).
Regarding claims 8, 18, Collopy further disclosed the plurality of compartment is formed from walls of an insert (at least fig 9-12).
Regarding claims 11, 14, Collopy further disclosed the field interface is operably coupled to the end user device by an integrated desktop experience (paragraph [81]-[83]).
Regarding claim 13, Collopy further disclosed the computing system is an end user device (at least fig 10-12).
Regarding claim 15, Collopy further disclosed the end user device includes a smart phone, a tablet, or a laptop (at least fig 10-12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 17, 9-10, 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Colloyp (US 20100246119 A1) in view of  and further in view of Examiner’s Official Notice (EON). 
Regarding claims 3, 17,  The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the user input device is a keyboard further configured to cover at least one compartment of the plurality and to be removable from the case.
However, Examiner take official notice (EON) that the above limitations (the user input device is a keyboard further configured to cover at least one compartment of the plurality and to be removable from the case) are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further support/adapt the modified structure. 
 Regarding claims 9-10, 19-10, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the insert is constructed from a molded material, an extruded material, foam, or from an additive manufacturing material and wherein walls of the insert are modular.
However, Examiner take official notice (EON) that the above limitations (the insert is constructed from a molded material, an extruded material, foam, or from an additive manufacturing material and wherein walls of the insert are modular) are well known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (the insert is constructed from a molded material, an extruded material, foam, or from an additive manufacturing material and wherein walls of the insert are modular) and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further reduce the cost of the modified structure.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841